DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 12/03/2021.  The arguments set forth are addressed herein below.  Claims 7-18, 22, 23, and 25 remain pending, no Claims have been newly added, and Claim 24 has been canceled.  Currently, Claims 7 and 22 have been amended.  No new matter appears to have been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-18, 22, 23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims an apparatus (i.e., a machine) in claims 7-18, 22, 23, and 25.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[v]arious embodiments may include offering wagering opportunities, receiving wager requests, balancing risk, determining wager requests to accepted based on risk, forming wagers based on wager request, and/or performing other actions by one or more apparatus” (abstract).  More particularly, representative claim 7 recites the following (with emphasis):
7.  An apparatus comprising:
A network interface;
A memory
At least one processor to:
Transmit, via the network interface, a graphical user interface to a plurality of remote devices, the graphical user interface rendering a plurality of future wagering opportunities, each future wagering opportunity being defined by particular odds for each of at least two outcomes of an event, in which the particular odds are held constant for a limited amount of time;
Receive, via the network interface from a first remote device, a first wager request for a given future wagering opportunity defined by the particular odds;
Receive, via the network interface from a second remote device, a second wager request for the given future wagering opportunity defined by the particular odds;
Insert data indicative of the first wager and the second wager in a queue data structure in the memory;
In response to determining that the future wagering opportunity is a current wagering opportunity, remove the first and the second wager from the queue data structure;
Receive, via the network interface, information comprising a first outcome of the at least two outcomes during the amount of time;
Receive, via the network interface, further information comprising a second outcome of the at least two outcomes during the amount of time;
Approve a first portion of the first wager request and a second portion of the second wager request based on a cumulative risk of accepting both the first portion and the second portion
Offset a first risk associated with entering into the first wager on the first outcome with a second risk associated with entering into the second wager on the second outcome to identify the cumulative risk, wherein identifying the cumulative risk comprises;
Estimating a probability that the first outcome and the second outcome both occur;
Discounting the second portion of the second wager by the probability that the first outcome and the second outcome both occur; and
Offsetting the first risk based on the discounted second portion of the second wager;
Receive, via the network interface, a third wager on the current wagering opportunity from a third remote device;
Determine a third risk for the third wager based on a first obligation that would result if the first outcome of the event occurs;
Determine the first risk based on a second obligation that would result if the first portion is accepted, in which the first portion is associated with the first outcome;
Determine the second risk based on a third obligation that would result if the second portion is approved, in which the second portion is associated with the second outcome, in which the second risk offsets at least a part of the first risk and the third risk; and 
Determine the first portion and the second portion that should be accepted so that the first risk and third risk offset by the second risk is lower than the third risk.
The underlined portions of claim 7 generally encompass the abstract idea. Dependent claims 8-18, 22, 23, and 25 further define the abstract idea by introducing further rules for receiving wagers, balancing risk, and/or insignificant extra-solution activity for receiving wagers.  The abstract idea may be viewed, for example, as:
a method of organizing human activities (e.g., fundamental economic principles or practices, including hedging, insurance, and/or mitigating risk); and/or
a mental process (e.g., concepts performed in the human mind, including observation, evaluation, judgment, and/or opinion).
The claimed abstract idea reproduced above is effectively a process of rules/steps for approving a portion of a wager, such that, a risk is offset associated with a plurality of wagers on multiple outcomes.  The limitations about receiving, inserting, approving, offsetting, discounting, and determining are, as drafted, processes that, under broadest reasonable interpretation, cover a method of organizing human activity and/or a mental process but for the recitation of generic computer components.  That is, other than reciting “a network interface,” “a memory,” “a processor,” and “a graphical user interface,” nothing in the claim elements precludes the steps from being a method of organizing human activity and/or a mental process.  A person or persons placing bets 
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – a network interface, a memory, a processor, and a graphical user interface to perform rules/steps for approving a portion of a wager, such that, a risk is offset associated with a plurality of wagers on multiple outcomes. The components in these steps are recited at a high-level of generality (e.g., as a generic processor, display, and a keyboard/button/mouse can perform the generic computer functions of receiving, storing, updating, and displaying information) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claim 7 encompasses the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a network interface, a memory, a processor, and a graphical user 
More specifically, a network interface, a memory, a processor, and a graphical user interface can relate to components having features that are generic, conventional, and well-known in the art of computing devices that represent extra-solution activity.  
For example, Kelly et al. (2009/0228906 A1) discloses computer devices for integrating multimedia content wherein an operating system layer 341 may include Mac OS X, Linux, Windows, or any number of proprietary operating systems, conventional operating systems control and schedule computer processes for execution, perform memory management, provide file system, networking, and I/O services, and provide a user interface, such as a graphical user interface (GUI), among other things (See Para. 35 of Kelly).
Additionally, Callahan et al. (6396473 B1) discloses computer devices for use with graphics processing and freeing up memory wherein often memory allocation is dynamic and is handled by a dedicated memory-management unit (MMU) whereby memory is treated as a pooled resource to be allocated to various memory users on a first-come, first-served basis, such memory management techniques as queues and stacks and pointers are well known to those of skill in the pertinent arts (See Col. 6 Line 52 to Col. 7 Line 8 of Callahan).
Furthermore, Applicant makes it clear that the method and system can be implemented on generic computers. 


[0069] A "processor" means one or more microprocessors, central processing units (CPUs), computing devices, microcontrollers, digital signal processors, or like devices or any combination thereof, regardless of the architecture (e.g., chip-level multiprocessing/multi-core, RISC, CISC, Microprocessor without Interlocked Pipeline Stages, pipelining configuration, simultaneous multithreading).

[0070] Thus a description of a process is likewise a description of an apparatus for performing the process. The apparatus that performs the process can include, e.g., a processor and those input devices and output devices that are appropriate to perform the process.

[0071] Further, programs that implement such methods (as well as other types of data) may be stored and transmitted using a variety of media (e.g., computer readable media) in a number of manners. In some embodiments, hard-wired circuitry or custom hardware may be used in place of, or in combination with, some or all of the software instructions that can implement the processes of various embodiments. Thus, various combinations of hardware and software may be used instead of software only.

Additionally, Applicant specification makes it clear that any suitable network can be used for communication, including the Internet.  
[0078] Various embodiments can be configured to work in a network environment including a computer that is in communication (e.g., via a communications network) with one or more devices. The computer may communicate with the devices directly or indirectly, via any wired or wireless medium (e.g. the Internet, LAN, WAN or Ethernet, Token Ring, a telephone line, a cable line, a radio channel, an optical communications line, commercial on-line service providers, bulletin board systems, a satellite communications link, a combination of any of the above). Each of the devices may themselves comprise computers or other computing devices, such as those based on the Intel.RTM. Pentium.RTM. or Centrino.TM. processor, that are adapted to communicate with the 

As such, a network interface, a memory, a processor, and a graphical user interface, for approving a portion of a wager, such that, a risk is offset associated with a plurality of wagers on multiple outcomes, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer (as evidenced in Applicant’s Paragraphs cited above and Claim 7).
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers or communications devices for routine data-processing functions related to rules for receiving wagers and balancing risk (Claims 8-18, 22, and 23), and/or insignificant extra-solution activity for the use of an interface for receiving wagers (Claim 25).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a network interface, a memory, a processor, and a graphical user interface to perform the wagering and risk balancing steps amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Response to Arguments
Applicant's arguments filed 12/03/2021, regarding the 101 rejection of claims 7-18, 22, 23, and 25, have been fully considered but they are not persuasive.
Regarding the 35 USC § 101, applicant argues, “Applicant respectfully disagree with the allegation that the claims are directed to fundamental economic principles or practices. Notably, not all economic principles or practices are patent ineligible, only fundamental ones are. Simply put, the claimed subject matter is not fundamental. “Fundamental” has the plain and ordinary meaning of “serving as, or being an essential part of, a foundation or _ basis; basic; underlying.” See, .., https //www. dictionary com/browse/fundamental. The claimed subject matter of determining the current price of a trading product such as a variance swap is not a fundamental or foundational economic concept.
In the particular context of 101, the Supreme Court has further defined “fundamental economic practice” as “long prevalent in our system of commerce and taught in any introductory finance class.” Alice Corp. Pry. Lid. vy. CLS Bank Int'l, 573 U.S. 208 (2014). In Alice Corp., the Supreme Court relied on textbooks published in 1896. The Supreme Court's Bilski decision also relied on published textbooks. See, e.g. Alice Corp., 373 U.S. at 219. The Supreme Court never declared anything to be well-known/well-understood, routine, and conventional (i.e., “abstract) without evidence on the record.
Applicant first notes that the Office Action provides no evidence that the claims as presently pending recite an economic practice that is fundamental.
In the instant application, broadly speaking, the claims improve the computer’s ability to determine risk from non-mutually exclusive wagers by estimating the probability of both outcomes occurring and discounting the amount of the “offsetting” wager by the probability. Applicant notes that the incorporation of a probability is 
Examiner respectfully disagrees.
First, where the Applicant refers to “under the first step,” on the first page of arguments, the Examiner is assuming this “first step” refers to Step 2A Prong One, as Step 1 determines if the claims are a process, machine, manufacture or composition of matter.  Assuming the Applicant is referring to Step 2A Prong One, Prong One is a procedure for determining whether a claim recites an abstract idea, wherein the Examiner is identifying the specific limitations in the claim that the Examiner believes recite the abstract idea and determining whether said identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  Step 2A Prong One has nothing to do with whether or not the limitations improve the functioning of a computer or any other technology.  Furthermore, odds, probability, and balancing risk, are what sportsbooks, bookmakers, casinos, etc. do to remain profitable.  This has been done long before the inclusion of computers.   
Additionally, under Step 2A, Prong One of the 2019 Revised Guidance, the Examiner considered whether the claims recite a judicial exception, i.e., an abstract idea, law of nature, or natural phenomenon. For abstract ideas, the Examiner contemplates whether a claim limitation or combination of limitations falls within the enumerated groupings of abstract ideas set forth in the 2019 Revised Guidance.  As discussed in the rejection above, the claims at issue here recite generic computer 
Furthermore, on Step 2A Prong One, the claims, directed to rules for a wagering arrangement, including accepting and resolving wagers based on balancing of risk, compare to other “fundamental economic practice[s]” found abstract by the Supreme Court. As reasoned above, rules for a wagering arrangement, including accepting and resolving wagers based on balancing of risk is, effectively, a method of exchanging and resolving financial obligations based on particular odds defined for a future wagering opportunity.  For example, In Alice, the Supreme Court held that a method of exchanging financial obligations was drawn to an abstract idea.  Likewise, in Bilski, the Court determined that a claim to a method of hedging risk was directed to an abstract idea.  Here, Applicant’s claimed “offering wagering opportunities, receiving wager requests, balancing risk, determining wager requests to accepted based on risk, forming wagers based on wager request” is drawn to an abstract idea much like Bilski’s method of hedging risk and Alice’s method of exchanging financial obligations.
Regarding the 35 USC § 101, applicant argues, “Under this category, when “an additional element reflect[s] an improvement in the functioning of a computer, or an 
Accordingly, the computer can then determine the amount of risk as though the wagers are mutually exclusive in outcome.
Thus, the claimed invention is directed to improvements in computer technology that integrates the judicial exception into a practical application.
Accordingly, the claimed invention is an improvement in technology, and does not merely invoke computers as a tool for performing an abstract idea. Therefore, under the 2019 PEG and MPEP 2106.05(a), the claimed invention “reflect[s] an improvement to [a] technical field” and thus integrates the alleged judicial exception into a practical application.”
Examiner respectfully disagrees.
Applicant’s newly amended claims and the arguments presented above do not claim nor convincingly argue how a computer’s ability to determine risk is improved.  Are the newly added limitations for estimating a probability, discounting the second portion of the second wager, and offsetting the first risk improving the computer’s processing speed or computing power?  The claim, as highlighted above, merely recites interaction may be provided to enhance the flexibility or desirability of the process”. (See Para. 62 of Applicant’s published specification)  Thus, according to the specification, a modification of rules for a wagering arrangement, including accepting and resolving wagers based on balancing of risk does not appear to be an improvement to the functioning of a computer or to any other technology but an improvement to the underlying business model of risk assessment in order to achieve business solutions and/or remain profitable.  Which is clearly using a computer as a tool to execute said business model.
Finally, turning to Step 2A, Prong Two of the 2019 Revised Guidance, it is next considered whether the claims recite any additional elements that integrate the judicial exception into a practical application. 2019 Revised Guidance, 84 Fed. Reg. at 54-55. Apart from the limitations reciting abstract ideas, the claims include generic computer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715